     Case 4:20-cv-00200-O Document 26 Filed 02/08/21             Page 1 of 21 PageID 1176



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

ANTHONY ROHLF,                                 §
                                               §
                Petitioner,                    §
                                               §
v.                                             § Civil Action No. 4:20-CV-200-O
                                                §
BOBBY LUMPKIN, Director,                       §
Texas Department of Criminal Justice,          §
Correctional Institutions Division,            §
                                               §
                                           Respondent.  §

                                    OPINION AND ORDER

         Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

filed by Petitioner, Anthony Rohlf, a state prisoner confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice, against Bobby Lumpkin, director of that

division, Respondent. After considering the pleadings and relief sought by Petitioner, the Court

has concluded that the petition should be denied.

I. BACKGROUND

         Petitioner’s appellate counsel summarized the facts of the case as follows (all spelling,

punctuation, and/or grammatical errors are in the original):

                On the evening of April 10, 2015, three friends, Jeff Henry, Pat Cleburn,
         and David Allen, who shared a house set out to drink beer and relax on a Friday
         evening. They went to Hoots Bar in Rendon, Texas. Hoots was a small local bar
         with pool tables, electronic games and a regular clientele, many of whom knew
         one another.

                On the same evening, another trio, Ashley Donahue, Paul Thomas and . . .
         Anthony Rohlf, set out with much the same purpose for Hoots Bar. When they
         arrived at the bar they headed back to play pool. Jeff noticed Ashley while she
         was playing pool and was attracted to her. After Paul and Anthony had a
         disagreement over the rules of the game, Paul moved off to play an electronic
Case 4:20-cv-00200-O Document 26 Filed 02/08/21                  Page 2 of 21 PageID 1177



    game. Anthony decided he was not enjoying the bar and asked Ashley for the
    keys to her car. Ashley refused to give him the keys, but did give him the key fob
    remote so he could sit in the car.

            Then Ashley and Paul sat down at a table behind Jeff, Pat and Dave to
    drink beer. The attraction that Jeff felt toward Ashley was mutual and she asked
    Paul to ask Jeff to join them at their table. Jeff did so. At closing time, Jeff invited
    Ashley to come home with him. She agreed. Ashley, Jeff and Paul headed out of
    the bar while Pat and Dave settled their tab.

           In the parking lot, Ashley’s car was parked next to Dave’s truck. Ashley
    approached Anthony, introduced him to Jeff and then told him she was going
    home with Jeff and his friends. Anthony, who is her cousin, got angry at this and
    accused her of being a whore and planning to have sex with all of them.

            Jeff turned to ask Dave if he had any problem with Ashley coming home
    with them and Dave said no. Suddenly, Anthony ran up and hit Jeff in the side.
    After a few moments, Jeff looked down at the area of his body where he received
    the blow and realized he had been stabbed in the side just under his arm pit.
    Anthony had retreated into the darkness.

            When Pat realized that Jeff had been stabbed he got up into the front
    passenger side of the truck (the truck sat very high because it was jacked up with
    risers) and said he was going to call the police. Anthony then ran up to him an
    stabbed him in the right arm.

           Dave, who owned the truck, had a handgun in the truck. He retrieved it.
    Anthony, jumped in Ashley’s car in and began to drive out of the parking lot. Paul
    was in the front passenger seat. Dave aimed the gun at the car, but because
    Anthony was no longer threatening him or his friends, he did not fire.

            The three roommates, along with Ashley, returned to the bar and the
    Sheriff’s Department and an ambulance were called. Once inside the bar, Jeff
    began having trouble breathing, and laid down on the floor. Pat was given some
    cloths to staunch the bleeding of his arm. When the ambulance arrived, Jeff and
    Pat were taken to John Petersmith Hospital. Jeff had a punctured lung and wound
    up in the hospital for two weeks. Pat’s wound was cleaned and closed and he was
    then able to proceed to the Sheriff’s Office to give a statement.

           Ashley told sheriff’s deputies at the bar that Anthony was most likely
    headed for her house in rural Johnson County. The Johnson County authorities
    were informed and Lieutenant Stubbs of the Johnson County Sheriff’s Office was
    in the area. He saw the car, got behind it and turned on his emergency lights.
    Anthony stopped the car and ran on foot. Lieutenant Stubbs was unable to catch
    him and make an arrest.
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                             Page 3 of 21 PageID 1178




               On April 25, 2015, Ashley Donahue was pulled over by Cleburne Police
       for a traffic violation. In the car was a male passenger who identified himself as
       Robert Johnson. He denied having any identification with him. When Officer
       Alexander could not find a Robert Johnson who fit the man, he asked for more
       information and the man verbally gave him a social security number and told him
       he was from Louisiana. The first three numbers of the social security number did
       not correspond to Louisiana, but to Kansas.

               Officer Alexander then had the man step from the car and saw that he had
       a wallet chained to his belt. When he checked the wallet he found a Texas driver’s
       license for Anthony Rohlf. Finding there was a felony warrant out for Anthony,
       he arrested him.

               At trial, Anthony testified and gave a somewhat different account of the
       conflict. He said that Jeff pushed him and he hit Jeff with his fist. A brief
       exchange of blows occurred, then Pat and Dave begin [sic] to rush toward
       Anthony and Jeff. That is when Anthony pulled a knife and stabbed Jeff in fear
       that he was about to be overwhelmed. Anthony felt he was being “backed into a
       corner” by Jeff and Pat and he saw Dave coming around the truck. He believed
       Dave had a gun because he had seen an empty holster in the truck. He said he
       stabbed Pat in the arm as Pat approached Anthony at a brisk jog. He then fled in
       Ashley’s car.

               Anthony was charged, in two cases, with aggravated assault with a deadly
       weapon. Both cases were tried together before a single jury. The court included a
       charge on self defense in each case in its jury instructions. The jury found
       Anthony not guilty in the assault on Jeff but convicted him in the assault on Pat.
       [Anthony] went to the court for punishment and was sentenced, after pleading
       true to the enhancement count, to 25 years in the Institutional Division of the
       Texas Department of Criminal Justice.

App. Br. 3-8, ECF No. 18-12 (record citations omitted).

       Petitioner’s conviction was affirmed on appeal and the Texas Court of Criminal Appeals

refused his petition for discretionary review. Electronic R., ECF No. 18-19. Petitioner also filed a

state habeas-corpus application challenging his conviction, which was denied by the Texas Court

of Criminal Appeals without written order. SHR113-44, ECF No. 18-32; Action Taken, ECF No.


       1
           “SHR” refers to the record of Petitioner’s state habeas proceeding in WR-90,317-01.
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                   Page 4 of 21 PageID 1179



18-27. This federal petition for habeas-corpus relief followed.

II. ISSUES

       Petitioner raises six grounds for relief, which are generally construed to raise the

following claims:

       (1)     he was denied a sufficiency-of-the-evidence review on appeal;

       (2)     the trial court breached its official duty and was an interested party;

       (3)     there were defects in the state habeas proceeding as to his ineffective-
               assistance-of-trial-counsel claims;

       (4)     he was denied counsel at critical stages and not allowed to supplement the
               record in the state habeas proceedings;

       (5)     there were defects in the state habeas proceeding as to his ineffective-assistance-
               of-appellate-counsel claims; and

       (6)     the prison law library is inadequate.

Pet. 6-7a, ECF No. 1. Because the claims are multifarious and rambling, they are addressed in

this opinion as thoroughly as practicable.

III. RULE 5 STATEMENT

       Respondent does not believe that the petition is untimely or subject to the successive-

petition bar but does assert that one or more of Petitioner’s claims are unexhausted and

procedurally barred. Resp’t’s Ans. 5, ECF No. 17. To the extent Petitioner’s claims are deemed

unexhausted in state court, Petitioner has expressly waived the claims. Mot. & Order, ECF No.

24 & 25.

IV. DISCUSSION

       A. Legal Standard for Granting Habeas-Corpus Relief

       A § 2254 habeas petition is governed by the heightened standard of review provided for
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                   Page 5 of 21 PageID 1180



in the Anti-Terrorism and Effective Death Penalty Act. 28 U.S.C. § 2254. Under the Act, a writ

of habeas corpus should be granted only if a state court arrives at a decision that is contrary to or

an unreasonable application of clearly established federal law as established by the Supreme

Court or that is based on an unreasonable determination of the facts in light of the record before

the state court. 28 U.S.C. § 2254(d)(1)-(2); Harrington v. Richter, 562 U.S. 86, 100 (2011). This

standard is difficult to meet and “stops short of imposing a complete bar on federal court

relitigation of claims already rejected in state proceedings.” Richter, 562 U.S. at 102.

       The statute further requires that federal courts give great deference to a state court’s

factual findings. Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e)(1) provides

that a determination of a factual issue made by a state court shall be presumed to be correct. The

petitioner has the burden of rebutting the presumption of correctness by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340 (2003); Williams v.

Taylor, 529 U.S. 362, 399 (2000). Additionally, when the Texas Court of Criminal Appeals, the

state’s highest criminal court, denies relief without written order, typically it is an adjudication

on the merits, which is likewise entitled to this presumption. Richter, 562 U.S. at 100; Ex parte

Torres, 943 S.W.2d 469, 472 (Tex. Crim. App. 1997). In such a situation, a federal court “should

‘look through’ the unexplained decision to the last reasoned state-court decision providing”

particular reasons, both legal and factual, “presume that the unexplained decision adopted the

same reasoning,” and give appropriate deference to that decision. Wilson v. Sellers, --- U.S. ---,

138 S. Ct. 1188, 1191-92 (2018).

       B. Sufficiency of the Evidence

       Under his first ground, Petitioner claims that he has never been given a proper

“sufficiency review” of the evidence on direct appeal. Pet. 6, ECF No. 1; Pet’r’s Mem. 1, ECF
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                  Page 6 of 21 PageID 1181



No. 2. On appeal, Petitioner’s appointed counsel filed an Anders brief and Petitioner filed a pro

se response challenging, among other things, the legal and factual sufficiency-of-the-evidence as

to the “nature of the weapon used.” Anders Br., ECF No. 18-12; App. Am. Br. 2, 15-16, ECF

No. 18-11. Specifically, he argued:

       Where the deadly nature of the weapon is an issue, the jury will not be allowed to
       infer deadliness solely from superficial wounds, even though those wounds may
       require suturing. There was but a single wound on the shoulder of Pat. It was only
       described once as being covered in a bloody gauze. Pat was taken to the hospital
       after a delay, and only stayed there for a short time. No expert testimony was
       given by anyone (doctors, EMT, nurses, etc). The wound was not shown to be
       deadly by its nature, area of injury, loss of function or pain other then the initial.
       Evidence should be produced in this cause in and of itself, and should not be
       inferred from the other case as I was acquitted of the cause.

App. Am. Br. at 15 (citations omitted).

       The appellate court conducted an independent review of the record, counsel’s brief, and

Petitioner’s pro se response, agreed that the appeal was wholly frivolous and without merit, and

found nothing in the record that might arguably support the appeal. Mem. Op. 2-3, ECF No. 18-

4. Petitioner claims that he was denied “his direct appeal” as a result of the appellate court’s

failure to consider or address his sufficiency-of-the-evidence claim in light of Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005), which provides that when an appellant’s

counsel submits an Anders brief, the state appellate court is not required to address the

appellant’s arguments in his pro se response. Respondent asserts that the claim is unexhausted

and procedurally barred, however the Court finds that Petitioner sufficiently exhausted the claim

by raising it in his pro se response to the Anders brief and generally in his petition for

discretionary review. Resp’t’s Answer 6, ECF No. 17; App. Am. Br. 2, 15-16, ECF No. 18-11;

Pet. for Discretionary Review 1, ECF No. 18-16.

       Nevertheless, contrary to Petitioner’s assertion, the appellate court did consider his
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                   Page 7 of 21 PageID 1182



sufficiency-of-the-evidence claim, albeit in an Anders context, and ruled against Petitioner. A

deadly weapon is “anything that in the manner of its use or intended use is capable of causing

death or serious bodily injury.” TEX. PENAL CODE ANN. § 1.07(a)(17)(B) (West 1994). Deferring

to the state court’s implied finding that the evidence was sufficient to show that Petitioner’s knife

as used was a deadly weapon, the state court’s determination of the issue is not objectively

unreasonable. Although a knife is not a deadly weapon per se and there was no expert medical

testimony to establish the deadliness of the knife, there was opinion testimony on the deadliness

of a knife from Sergeant Kelly and Deputy Rodriguez. Reporter’s R., vol. 4, 9, 28-29, ECF No.

18-24. Viewing that testimony in the light most favorable to the jury’s deadly-weapon finding,

the evidence was sufficient to support the jury’s deadly-weapon finding. Jackson v. Virginia, 443

U.S. 307, 319 (1979). The seriousness of the injury is irrelevant. See Denham v. State, 574

S.W.2d 219 (Tex. Crim. App. 1978). And, although it does appear that a portion of the testimony

was not recorded or transcribed, there is no indication that the absence of that portion was

material to Petitioner’s sufficiency claim or in any way impeded meaningful review of the claim.

Reporter’s R., vol. 4, 21, ECF No. 18-24; Schwander v. Blackburn, 750 F.2d 494, 497-98 (5th

Cir. 1985) (explaining that petitioner was not denied a meaningful appeal where the omitted

portions of the trial transcript were immaterial to the error alleged on direct appeal); Thomas v.

Cain, No. 12-2818, 2013 WL 5960808, at *5 (E.D. La. Nov. 6, 2013) (finding that the record

was adequate for resolution of appellate claims).

       C. Trial Court Error

       Under his second ground, Petitioner claims that the trial court breached its official duty

and was an interested party. Pet. 6, ECF No. 1; Pet’r’s Mem. 3-6, ECF No. 2. According to

Petitioner, although he was charged with two separate offenses against two separate victims, “the
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                   Page 8 of 21 PageID 1183



defense combined both individual offenses into a single act of self-defense against a group” and

the trial court’s charge “only authorized all or nothing verdicts.” Id. at 3-4 (emphasis in original).

Therefore, “[w]hen the verdict that was against the instruction was returned [in Patrick’s case], it

was the duty of the court to repair it”—i.e., resolve the conflicting verdicts. Id. at 4. In other

words, he “was entitled to an acquittal if self-defense was proved in either case, as the same facts

produced such a right.” SHR 21, ECF No. 18-32. He also claims that the trial court was an

interested party and biased. Respondent asserts that the claim is unexhausted and procedurally

barred, however the Court finds that the first claim was sufficiently exhausted in Petitioner’s

state habeas-corpus application. Id. at 20-21; Resp’t’s Answer 6, ECF No. 17. The Court does,

however, agree that the second claim was unexhausted in the state courts and is considered

waived. Mot. & Order, ECF Nos. 24 & 25.

       The state habeas court adopted the following factual findings relevant to the first issue:

       13.     The jury found [Petitioner] guilty of aggravated assault with a deadly
               weapon as alleged in the indictment.

       14.     The jury found [Petitioner] not guilty in Cause Number 1411872,
               aggravated assault with a deadly weapon.

       15.     This case and Cause Number 1411872 alleged aggravated assault with a
               deadly weapon occurring on the same day, during the same transaction,
               against two separate victims, Jeff and Patrick.

       16.     There were not multiple assailants but two victims.

       17.     [Petitioner] stabbed the victim in Cause Number 1411872, Jeff, as Jeff
               was standing outside a vehicle after a confrontation regarding
               [Petitioner]’s cousin.

       18.     [Petitioner] stabbed the victim in this case, Patrick, while Patrick was in
               friend’s truck trying to call the police after [Petitioner] stabbed Jeff
               outside the vehicle.

SHR 164, ECF No. 18-32 (record citations omitted).
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                   Page 9 of 21 PageID 1184



       Based on its findings, the state court concluded that the verdict was proper and

responsive to the court’s charge. Id. at 173. Petitioner presents no convincing evidence or

argument to rebut the state habeas court’s findings. Thus, deferring to those findings, there was

no conflict in the jury’s answers in the two cases and the trial court was not required to provide

additional instructions or retire the jury for further deliberations. From the testimony, the jury

could have reasonably concluded that there were not multiple assailants acting together at the

same time and that at the time Petitioner assaulted Patrick he was no longer under attack or

attempted attack. See Jordan v. State, 593 S.W.3d 340, 343 (Tex. Crim. App. 2020). His

argument that the acquittal by reason of self-defense in one case “discharged” him from being

held responsible for his actions in both cases and/or somehow rendered him the only victim

against multiple assailants is not supported by the evidence and was not a defensive theory at

trial. Pet’r’s Mem. 7, ECF No. 2; SHR 139, ECF No. 18-32.

       D. Defects in the State Habeas Proceeding

       Under his third and fifth grounds, Petitioner claims that the state habeas court’s fact-

finding process was unreasonable and inadequate to resolve his ineffective-assistance-of-counsel

claims and that the state court’s conclusions drawn therefrom are thus unreasonable. Pet. 7, 11,

ECF No. 1; Pet’r’s Mem. 6-25, 28-29, ECF No. 2. Also, a general theme throughout Petitioner’s

pleadings is that there are inaccuracies in the state habeas court’s factual findings and that he was

not allowed to supplement the record in state court to include, among other things, (1)

Petitioner’s proposed findings of fact and conclusions of law; (2) the attachments included in this

federal petition; (3) discovery of items to prove the issues, “such as jury charge, transcript,

prosecution files, etc.”; (4) interrogatories; (5) a live hearing; and (6) “any other things deemed

relevant to the issues, such as appeal transcripts, etc.” Pet’r’s Mem. 2-3, ECF No. 2.
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                 Page 10 of 21 PageID 1185



       Petitioner’s claim that the fact-finding process was inadequate is not a basis for federal

habeas-corpus relief. It is well established that alleged errors or defects in state habeas

proceedings are not cognizable on federal habeas review. See Rudd v. Johnson, 256 F.3d 317,

320 (5th Cir. 2001); Trevino v. Johnson, 168 F.3d 173, 180 (5th Cir. 1999); Nichols v. Scott, 69

F.3d 1255, 1275 (5th Cir. 1995). Nor do any insignificant discrepancies or inaccuracies in the

findings justify relief. Further, having reviewed the record, the state court’s resolution of

Petitioner’s ineffective-assistance-of-counsel claims was not objectively unreasonable.

       A criminal defendant has a constitutional right to the effective assistance of counsel at

trial and on a first appeal as of right. U.S. CONST. amend. VI, XIV; Evitts v. Lucey, 469 U.S. 387,

393-95 (1985); Strickland v. Washington, 466 U.S. 668, 688 (1984); Anders v. California, 386

U.S. 738, 744 (1967). See also Styron v. Johnson, 262 F.3d 438, 450 (5th Cir. 2001) (applying

the Strickland standard to ineffective assistance claims against appellate counsel). An

ineffective-assistance claim is governed by the familiar standard set forth in Strickland v.

Washington. 466 U.S. at 668. To establish ineffective assistance of counsel under this standard, a

petitioner must show (1) that counsel’s performance fell below an objective standard of

reasonableness, and (2) that but for counsel’s deficient performance the result of the proceeding

would have been different. Id. at 688. Both prongs of the Strickland test must be met to

demonstrate ineffective assistance. Id. at 687, 697.

       In applying this standard, a court must indulge a strong presumption that counsel’s

conduct fell within the wide range of reasonable professional assistance or sound trial or

appellate strategy. Id. at 668, 688-89. Judicial scrutiny of counsel’s performance must be highly

deferential. Id. at 689. Where, as here, the state courts adjudicated the ineffective-assistance

claims on the merits, this court must review petitioner's claim under the “doubly deferential”
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                 Page 11 of 21 PageID 1186



standards of both Strickland and § 2254(d). Cullen v. Pinholster, 563 U.S. 170, 190 (2011). In

such cases, the “pivotal question” for this Court is not “whether defense counsel’s performance

fell below Strickland’s standard”; it is “whether the state court’s application of the Strickland

standard was unreasonable.” Richter, 562 U.S. at 101, 105.

       In his state habeas application, Petitioner raised the following ineffective-assistance

claims against his trial counsel Ray Hall and Brandon Weaver:

       [Ground Three:]        Counsel failed to file any post-verdict motions;

       [Ground Four:]         Counsel failed to inform Applicant of his right to a
                              mandatory severance upon request;

       [Ground Six:]          Counsel failed to investigate and properly prepare a
                              defense;

       [Ground Seven:]        Counsel failed to object to the jury charge;

       [Ground Eight:]        Counsel failed to impeach witnesses with failed drug tests
                              and medical records;

       [Ground Nine:]         Counsel failed to object to prosecutorial misconduct and
                              misstatements of law;

       [Ground Ten:]          Counsel failed to inform Applicant of the State’s twenty
                              year plea offer;

       [Ground Eleven:]       Counsel advised Applicant to commit perjury; and

       [Ground Thirteen:]     Counsel failed to attack the use of the prior conviction for
                              enhancement as it was invalid.

SHR 161-62, ECF No. 18-32.

       Hall submitted an affidavit responding to the allegations as follows (all spelling,

punctuation, and /or grammatical errors are in the original):

              In response to Ground Three - The verdict was not clearly wrong. The
       Applicant keeps arguing that since the jury found him not guilty on the first case,
       they should have found him not guilty on the second case. Applicant keeps
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                         Page 12 of 21 PageID 1187



        arguing self-defense against multiple assailants. There were not multiple
        assailants. There were two (2) people he was accused of attacking. They were not
        attacking him at the same time. In the first case, he was found not guilty of the
        offense that took place by the Applicant’s car. The Applicant exited his vehicle
        and an altercation with one individual occurred. That individual was stabbed
        between Applicant’s car and the driver’s side of the truck at that time. The second
        individual Applicant was alleged to have stabbed was on the passenger side of the
        truck. Applicant allegedly stabbed the second individual in the shoulder.
        Applicant did not fight multiple assailants. Applicant allegedly stabbed two (2)
        people individually. Applicant was never attacked by the individuals at the same
        time. Immediately after the trial was completed, Applicant signed the Notice of
        Appeal and requested court appointed appellant counsel. The defense counsel
        team was released from representation at that time. There were no objections to be
        made once the trial ended. A Motion for New Trial Should have been filed by the
        new appellate attorney if he felt there were grounds for it, not trial counsel. The
        defense counsel team did not believe there were any motions or objections that
        could have or should have been made filed at that time. The argument that
        Appellate is alleging does not apply to the facts of this case. Applicant is also
        arguing that defense counsel admitted to his Exhibit A through silence as I or we
        had no duty or responsibility to answer.[2]

                In reference to Ground Four — Applicant was informed of his right of
        severance. The alleged crime was one continuous incident. Applicant stated that
        there was no reason to have two (2) separate trials and he wanted to resolve the
        matters simultaneously. The alleged crime happened on one (1) night within
        fifteen (15) minute time period. The Applicant would not have been acquitted of
        the second case because of collateral estoppel and/or the double jeopardy clause.
        Two individuals were allegedly stabbed by the Applicant. After Applicant
        allegedly stabbed one individual, he ran over and allegedly stabbed the second
        individual. None of his allegations would have occurred during pre-trial through
        habeas corpus means. Applicant allegedly stabbed two (2) individuals during one
        (1) incident. It was continuous conduct. The Applicant was in a rage. Applicant
        allegedly stabbed two (2) individuals and allegedly fled the scene in a vehicle.
        These two (2) cases were the same criminal episode and was proper because a
        defendant may be prosecuted in a single criminal action for all offenses arising
        out of the same criminal episode. The decision to try the cases together was to
        eliminate the possibility of consecutive sentences. All of the options were



åãå
        2
            “Exhibit A” is a handwritten letter from Petitioner to counsel alleging professional misconduct and

demanding a response from counsel in 30 days. SHR 69-74, ECF No.
Case 4:20-cv-00200-O Document 26 Filed 02/08/21              Page 13 of 21 PageID 1188



    discussed with the Applicant. Defense counsel stated our advice and Applicant
    made the final decision. If these two (2) cases were tried separately, they both
    could have ended in convictions. Again, Applicant is alleging that I admitted to
    his Exhibit A though silence that he mailed to my office. I did not respond. I am
    under no duty or obligation to respond to the document he sent to my office.

           ...

            In reference to Ground Six — Applicant is well aware that his case was
    investigated. I personally visited the crime scene twice along with my
    investigator. We spoke with the owner of the club where the alleged incident
    occurred. We spoke with the people who were working at the club at the time of
    the alleged incident. We returned to the club a second time to interview the
    bartender that was on duty the night of the alleged incident. The bartender did not
    have any knowledge of the alleged incident that took place outside the club. The
    bartender only knew what transpired after the injured individuals came back
    inside the club. We had the same information from other employees that were
    present the night of the alleged incident. However, the bartender did know the
    cousin of the Applicant and informed us of another club where she may be found.
    We went to the other club several times hoping that the cousin would show up
    since we had not been able to speak with her. The bartender at the other club told
    us when the cousin usually comes into that club. We went to this club on three (3)
    other occasions hoping to locate her. My investigator finally located the
    Applicant’s cousin and obtained a written statement. The information she
    provided was different from the Applicant’s and would not be helpful to his cases.
    We were also able to speak with the gentleman that was in the car with the
    Applicant when the Applicant allegedly fled the scene. The information we
    gathered from him was also different from the Applicant’s and would not be
    helpful to his cases. Applicant states that defense counsel put on no defense. If
    defense counsel did not put on a defense, how did the Applicant receive a verdict
    of not guilty on the worst of the two (2) cases. Applicant was never told that he
    had no defense in addition to all the other statements in this allegation. The
    allegations contained in Applicant’s complaints are completely false. I have never
    and will never tell a client to lie on the witness stand, especially under oath. The
    defense counsel team was present during the trial at every meeting in the holdover
    cell with the Applicant. The statements were never made to the Applicant. It is my
    belief that the Applicant is alleging these misstatements of fact in order to lessen
    the time he has to serve in prison. Every name, telephone number and FaceBook
    we were given had been called and/or investigated. We investigated many other
    leads that the Applicant did not give us, but we discovered on our own. The
    Applicant insisted on testifying no matter what we told him. The Applicant was
    the only individual that could testify to what he testified to. Everyone who was
    present outside the club at the time of the alleged incident was interviewed and/or
    statements taken and/or their statements listened to and/or reviewed. The
    Applicant keeps referring to self-defense against multiple assailants. That is not
Case 4:20-cv-00200-O Document 26 Filed 02/08/21              Page 14 of 21 PageID 1189



    what happened in these cases and is not what the evidence in these cases revealed.
    The defense counsel team knew these cases forwards and backwards. The defense
    counsel team was well aware of the law that was applicable. The Applicant is now
    attempting to invent things stating that it applied to his cases when it did not. We
    did not voir dire on self-defense as a trial strategy. We did not want the State to
    question their witnesses in that regard in an attempt to catch the State off guard.
    The Applicant continues to argue that defense counsel admitted to his Exhibit A
    through silence. I or we had no duty, obligation or responsibility to answer.

            In reference to Ground Seven — There were no objections to be made to
    the jury charge. The Applicant is incorrect in his assertion that the charge was
    read differently from what the jury charge actually stated. The defense counsel
    team as well as the court reporter followed along with the Judge as he read the
    jury charge. If it would have been read differently, defense counsel team would
    have objected. The Applicant was not entitled to a lessor included offense since
    he testified that he stabbed both individuals. The Applicant admitted to using a
    deadly weapon. Therefore, there should not have been a lessor included offense of
    assault with bodily injury. The Applicant is not entitled to a “imperfect self-
    defense” instruction. This defense is only used in murder cases in only a few
    jurisdictions and Texas is not one of those jurisdictions. The Applicant continues
    to argue that defense counsel admitted to his Exhibit A through silence. I or we
    had no duty, obligation or responsibility to answer.

            In reference to Ground Eight — In these cases, all of the witnesses who
    were present at the alleged incident admitted to using alcohol as each said they
    bought pitchers of beer or had to pay their tab. There was nothing in the record,
    reports or the investigation by defense counsel that showed any of the Witnesses
    were intoxicated or under the influence of narcotics that caused them to act
    differently or not remember things. As part of our trial strategy, we had decided
    that we were only going to ask important questions that we wanted the jury to
    focus on instead of asking a bunch of irrelevant questions. Apparently, our trial
    strategy worked since the Applicant received a not guilty verdict on the worst of
    the two (2) cases. The State did not portray the witnesses as “good people” as the
    Applicant claims. The State brought out their prior criminal records along with
    the fact that the witnesses had all ordered alcohol. Furthermore, the Applicant
    continues to argue that defense counsel admitted to his Exhibit A through silence.
    I or we had no duty, obligation or responsibility to answer.

             In reference to Ground Nine — There was nothing that defense counsel
    team should have objected to that was not objected to in these cases. During the
    State’s closing argument, defense counsel team would have objected to anything
    that was objectionable. The Applicant is arguing that the State’s closing argument
    should have been objected to at some point. The State has a right to argue its case
    just as the defense team has a right to argue their case. The State did not misstate
    any of the laws applicable to these cases or they would have been objected to by
Case 4:20-cv-00200-O Document 26 Filed 02/08/21               Page 15 of 21 PageID 1190



    the defense counsel. The Applicant is attempting to invent anything he can in an
    effort to make it appear that the defense counsel team did not do their job
    properly. The Applicant is making untrue allegations. The Applicant received a
    not guilty verdict on the worse of the two (2) cases. There were no misstated laws
    as the Applicant is claiming. There is not anything missing from the record. The
    Applicant is not “clearly” remembering things accurately. If someone was asked
    if they believe the accused party to be guilty, we would have objected to the
    statement. These things are being made up by the Applicant. Again, the Applicant
    continues to argue that defense counsel admitted to his Exhibit A through silence.
    I or we had no duty, obligation or responsibility to answer.

            In reference to Ground Ten — The State offered 20 years to the Applicant
    a few days before trial. I had spoken to his grandmother, Juanita Farmer, a few
    days prior to trial and informed her that the State had come down from 25 years to
    20 years, but Applicant would not accept the State’s new offer. We were in Court
    when the 20-year offer was made, and I immediately relayed the offer to the
    Applicant. The Applicant insisted on getting ten (10) years or less or he wanted to
    pled open to the Judge. I spoke with the prosecutors regarding the Applicant’s
    wishes and they would not agree to the Applicant going open to the Judge. They
    also would not agree to waive the jury. Each and every plea offer the State made
    was communicated and discussed with the Applicant. The plea acknowledgement
    the Applicant is referring to was the original “no offer” at the first setting and the
    second setting was when the State made their first offer. Those were the only two
    (2) offers reduced to writing and acknowledged. Any plea offer that is relayed to
    me on any case on behalf of my clients is discussed with my clients. I always
    obtain the best deal possible for all of my clients prior to going to trial. I
    communicate every plea bargain offer I receive to all of my clients. The defense
    counsel team did everything we could to get the State’s offer down on these cases.
    The State finally reduced their offer of 25 years just prior to trial to 20 years.
    Again, the Applicant was adamant about receiving ten (10) years or less. The
    Applicant believed that if the State did not offer ten (10) years or less, he could
    get that amount from the Judge. Furthermore, the Applicant continues to argue
    that defense counsel admitted to his Exhibit A through silence. I or we had no
    duty, obligation or responsibility to answer.

            In reference to Ground Eleven — This is the same allegation that the
    Applicant complained about in Ground Six. The Applicant was never told by me
    to lie about anything. I have never and will never instruct a client or anyone else
    to lie under oath. The Applicant’s testimony at trial is exactly why he received the
    not guilty verdict on the first case. Everything the Applicant said at the trial made
    sense. Now the Applicant is trying to say that I told him to lie and say that he only
    saw the holster. The Applicant was passionate with his testimony at trial and what
    he said made sense with the emotion he put behind it. Even if the Applicant had
    said that he saw the gun in the door, it would not have changed anything. His
    testimony would have had the same impact either way. I am not sure why the
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                 Page 16 of 21 PageID 1191



       Applicant has decided to make these false allegations. It would not have expanded
       anything about the self-defense theory. To reiterate, the Applicant was never told
       to lie about anything. Co-Counsel was present every time we spoke during the
       trial. If Applicant’s statement was true, Co-Counsel would have reported this
       counsel. Again, the Applicant continues to argue that defense counsel admitted to
       his Exhibit A through silence. I or we had no duty, obligation or responsibility to
       answer.

               ...

               In reference to Ground Thirteen — I did not represent the Applicant in his
       prior case. All I could do is look at the previous judgment where there was a
       finding that the Applicant was competent. The competency issue is the only thing
       I could look at regarding his prior case. The Applicant was represented by another
       attorney in the prior case. Therefore, any complaint in that case should be made
       with that attorney. The defense counsel team did everything we could for the
       Applicant. The Applicant received a not guilty verdict in the more severe of the
       two (2) cases. It appears that the Applicant is attempting to file anything he can to
       avoid punishment on the case in which he was found guilty. The Applicant is
       fabricating stories and misstating facts about what actually transpired in his cases.
       Furthermore, the Applicant continues to argue that defense counsel admitted to
       his Exhibit A through silence. I or we had no duty, obligation or responsibility to
       answer.

SHR 139-43, ECF No. 18-32.

       Weaver also submitted an affidavit, in which he stated (any spelling, punctuation, and/or

grammatical errors and omissions in the original):

       2.      I was second-chair co-counsel for the defense during Applicant’s trial on
       or around September 12-15, 2016. In late August 2016, Ray Hall, appointed lead
       counsel, agreed to let me participate in Applicant’s trial as second-chair. In late
       August 2016, Mr. Hall provided to me part of his file regarding this case that
       likely included the indictments and police reports, which I reviewed. I no longer
       possess any documents related to this matter as any documentation I had was
       given to Mr. Hall at the conclusion of the trial.
       3.      I did not perform any independent investigation related to this case. Mr.
       Hall and I discussed the case and trial strategy prior to the trial and it was decided
       that my participation would include voir dire and the cross-examination of several
       witnesses. The likely testimony of the witnesses that I would cross-examine was
       discussed by Mr. Hall and me based on Mr. Hall’s investigation, as were possible
       cross-examination questions for each witness. At no time did Mr. Hall attempt to
       relinquish any duty he owed to Applicant as Applicant’s appointed counsel and all
       of my participation in the trial was under Mr. Hall’s supervision and with his
Case 4:20-cv-00200-O Document 26 Filed 02/08/21              Page 17 of 21 PageID 1192



    permission. Prior to it being decided by Mr. Hall and me in late August 2016 that
    I would be assisting in the trial, Mr. Hall had already performed, in my
    estimation, a thorough investigation of both cases to be tried, and was, in my
    opinion, absolutely prepared to go to trial by himself should my schedule have not
    allowed me to participate. My participation in the trial was always under the close
    supervision of Mr. Hall. The remainder of this affidavit will address Applicant’s
    grounds of error in which Applicant claims he received ineffective assistance of
    trial counsel.

    4.      In response to Applicant’s Ground Three: Applicant complains that
    counsel did not file any post-verdict motions. I recall discussing with Mr. Hall
    after the verdict was read whether there were any post-verdict motions that should
    have been made at that time and determined that there were none. Further,
    Applicant in this Ground, and others, complains that counsel did not respond to
    Applicant’s Exhibit A that he attached to his writ, and that by not responding to
    said Exhibit A that counsel admits to everything therein. Applicant’s Exhibit A
    was not sent to me by Applicant and therefore I have no response to this
    allegation.

    5.     In response to Applicant’s Ground Four: I recall discussing with Mr. Hall
    during our trial preparation the issue of severence, and Mr. Hall informed me that
    he and Applicant had discussed the issue and decided that no severence should be
    made.

    6.     In response to Applicant’s Ground Six: As stated above, I conducted no
    independent investigation of the case. Mr. Hall never asked, or suggested to,
    Applicant that Applicant should lie about anything. In fact, it was made clear to
    Applicant prior to his testifying that he first and foremost must tell the truth and
    only the truth.

    7.      In response to Applicant’s Ground Seven: No objections were needed
    regarding the jury charge. I read the charge as it was read by the Judge in open
    court, and followed along. Had the Judge’s rendition of the charge differed from
    what was in the written charge, I would have immediately notified Mr. Hall so
    that an objection could be made. The Judge’s rendition did not differ from what
    was in the written charge.

    8.      In response to Applicant’s Ground Eight: Mr. Hall and I discussed cross-
    examination topics and questions for all the witnesses we expected to testify and
    determined that, as trial strategy, we would ask important questions for the jury’s
    benefit. Mr. Hall and I took in consideration the entire file and results of Mr.
    Hall’s investigation in forming out strategy.

    9.     In response to Applicant’s Ground Nine: Had the prosecution misstated
    law or facts, Mr. Hall or I would have objected. Nothing in the State’s arguments
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                   Page 18 of 21 PageID 1193



       was objectionable or not allowed by law. The State’s attorneys are allowed to
       argue their case and draw reasonable inferences from the evidence just as defense
       counsel it.

       10.     In response to Applicant’s Ground Ten: I was not involved in any of the
       plea offer communications with Applicant.

       11.     In response to Applicant’s Ground Eleven: This Ground appears to be
       similar to Ground Six. Neither I nor Mr. Hall at any time ever asked, instructed,
       or suggested to Applicant that he lie. In fact, we made it clear that must tell the
       truth and only the truth.

       12.    In response to Applicant Ground Thirteen: Neither Mr. Hall nor I
       represented Applicant in his prior case. Any complaint about that case should be
       made against the attorney that represented Applicant in that case. I recall that Mr.
       Hall and I reviewed judgment in the prior case to determine whether there was a
       finding that Applicant was competent and determined that such a finding existed.

Id. at 135-37.

       The magistrate judge entered factual findings consistent with counsel’s affidavits and

concluded that Petitioner had failed to satisfy either prong of Strickland. Id. at 164-70, 173-76.

The actions of the magistrate were adopted by the trial judge, and the Texas Court of Criminal

Appeals denied relief based on the trial court’s findings. Id. at 182. Petitioner presents no

evidence or persuasive argument to rebut the state court’s findings and conclusions. Therefore,

relying on the presumptive correctness of those findings, and having independently reviewed

Petitioner’s ineffective-assistance-of-trial-counsel claims in conjunction with the state court

records, the state court’s application of Strickland was not objectively unreasonable under the

doubly-deferential standard applied to such claims. Petitioner’s claims are conclusory or

speculative with no legal or evidentiary basis, contradicted by the record, would have required

counsel to make frivolous objections or motions, or involve strategic decisions by counsel, which

are either insufficient to raise a constitutional issue and/or outside this court’s perview on federal

habeas review. See Strickland, 460 U.S. at 689 (holding strategic decisions by counsel are
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                 Page 19 of 21 PageID 1194



virtually unchallengeable and generally do not provide a basis for post-conviction relief on the

grounds of ineffective assistance of counsel); Green v. Johnson, 160 F.3d 1029, 1042 (5th

Cir.1998) (holding conclusory arguments are insufficient to support claim of ineffective

assistance); Koch v. Puckett, 907 F.2d 524, 530 (5th Cir.1990) (concluding that “counsel is not

required to make futile motions or objections).

       Petitioner also claimed that his appellate counsel was ineffective by failing to file a brief

raising any issues, notably the issues raised in his state habeas application. Pet. 11, ECF No. 1;

Pet’r’s Mem. 28-29, ECF No. 2. The trial court adopted the following factual findings and legal

conclusions on the issue:

       103.    Applicant’s appellate counsel filed an Anders brief.

       104.    Applicant filed a pro se brief.

       105.    After considering Applicant’s pro se brief, the Second Court of Appeals
               found “nothing in the record that might arguably support the appeal.”

       106.    Applicant presents no credible evidence that appellate counsel’s
               representation fell below an objective standard of reasonableness because
               he chose to file an Anders brief.

       107.    Applicant presents no credible evidence that the outcome of the
               proceeding would have been different had counsel not filed an Anders
               brief.

SHR 171-72, ECF No. 18-32 (citations omitted).

       Based on its findings, and applying the Strickland standard, the magistrate entered the

following legal conclusions:

hat he was denied his right to counsel.



Id. at 176-77 (citations omitted).
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                  Page 20 of 21 PageID 1195




       Petitioner has failed to present clear and convincing evidence to rebut the state courts’

factual findings: thus, deferring to those findings, the state court’s adjudication of the claims was

not an unreasonable application of federal law as determined by the Supreme Court. The Sixth

Amendment right to counsel attaches at or after the time that adversary judicial proceedings have

been initiated by way of formal charge, preliminary hearing, indictment, or arraignment. Kirby v.

Illinois, 406 U.S. 682, 688-91 (1972). In this case, the right to counsel did not attach for the

underlying offense until Petitioner was indicted in Tarrant County. The Sixth Amendment right

to counsel is offense-specific. McNeil v. Wisconsin, 501 U.S. 171, 175 (1991). Thus, Petitioner’s

arraignment or initial hearing on unrelated charges in Johnson County did not invoke the right.

Furthermore, there is no constitutional right to an examining trial or corresponding right to

counsel. See Hunnicutt v. Watkin, No. 3:10-CV-0618-BH, 2010 WL 1997115, at *4 (N.D. Tex.

Apr. 28, 2010) (citing cases). Similarly, an accused has no right to appear before a grand jury to

present evidence prior to indictment. United States v. Donahey, 529 F.2d 831, 832 (5th Cir.

1976); United States v. Fritz, 852 F.2d 1175, 1178 (9th Cir. 1988). Nor has Petitioner

demonstrated that the investigation of his case was frustrated by the delay in appointing counsel

for him.

       F. Inadequate Law Library

       Under his seventh ground, Petitioner claims that the prison law library was inadequate to

research clearly established federal law, thereby “restraining” his liberty to pursue federal habeas

relief and access to the courts. Pet. 11, ECF No. 1; Pet’r’s Mem. 29-30, ECF No. 2. This claim

fails to state a claim for habeas relief because it does not challenge the fact or duration of his

confinement. See Preiser v. Rodriguez, 411 U.S. 475, 488-90 (1973) (providing that the federal
 Case 4:20-cv-00200-O Document 26 Filed 02/08/21                 Page 21 of 21 PageID 1196



habeas statute is “explicitly and historically designed to provide the means for a state prisoner to

attack the validity of his confinement”).

V. CONCLUSION

       For the reasons discussed herein, Petitioner’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254 is DENIED. Further, pursuant to 28 U.S.C. § 2253(c), for the reasons

discussed herein, a certificate of appealability is DENIED.

       SO ORDERED on this 8th day of February, 2021.



                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE
